                                              Case 3:20-cv-07981-EMC Document 8 Filed 03/23/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7         KHALIFAH E.D. SAIF'ULLAH, a/k/a                 Case No. 20-cv-07981-EMC
                                             FERNANDO JACKSON,
                                   8
                                                          Petitioner,                        ORDER OF DISMISSAL
                                   9
                                                   v.
                                  10
                                             RON BROOMFIELD,
                                  11
                                                          Respondent.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15             Khalifah E.D. Saif’ullah, also known as Fernando Jackson, a prisoner at San Quentin State

                                  16   Prison, filed this pro se action seeking a writ of habeas corpus pursuant to 28 U.S.C. § 2254,

                                  17   claiming he was entitled to release from custody on the ground that that his continued

                                  18   imprisonment violates his Eighth Amendment right to be free of cruel and unusual punishment

                                  19   due to his risk of contracting Covid-19 in prison. On January 20, 2021, the Court determined that

                                  20   Petitioner failed to state a cognizable claim for habeas relief and granted Petitioner leave to file an

                                  21   amended petition no later than February 26, 2021, cautioning him that failure to file an amended

                                  22   petition by the deadline would result in the dismissal of this action. Docket No. 7 at 13-14.

                                  23   Petitioner did not file an amended petition, and the deadline by which to do so has passed. For the

                                  24   ///

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                           Case 3:20-cv-07981-EMC Document 8 Filed 03/23/21 Page 2 of 2




                                   1   foregoing reasons, and the reasons stated in the order of dismissal with leave to amend, this action

                                   2   is DISMISSED for failure to state a claim upon which relief may be granted. The Clerk shall

                                   3   close the file.

                                   4

                                   5           IT IS SO ORDERED.

                                   6   Dated: March 23, 2021

                                   7

                                   8                                                   ______________________________________
                                                                                        EDWARD M. CHEN
                                   9                                                    United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
